                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                                                  No. 4:17-CR-00291

                                                                               (Judge Brann)
                v.

    NATHAN CROWDER,
    MARKEESE ASKEW,
    WAYNE DAVIDSON, and
    RAYMOND HOWARD,

                               Defendants.

                                                           MEMORANDUM OPINION

                                                               FEBRUARY 21, 2019

I.            BACKGROUND

              Defendant Nathan Crowder was indicted on September 28, 2017 on one

count of conspiracy.1 A superseding and then a second superseding indictment

were subsequently filed.2 The superseding indictments brought three additional

defendants into the fray, Markeese Askew, Wayne Davidson, and Raymond

Howard, together with an additional sixteen counts. All defendants were charged

in Count 1, conspiracy to distribute controlled substances in violation of 21 U.S.C.

§ 846.



                                                            
1
       ECF No. 1.
2
       ECF No. 46.
              Crowder was additionally charged in Count 2, possession with intent to

distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1); and Counts

3, 7, 11, 12, and 13, all possession with intent to distribute/distribution of

controlled substances in violation of 21 U.S.C. § 841(a)(1).

              Askew has been charged in Counts 10, 14 and 17, all possession with intent

to distribute/distribution of controlled substances in violation of 21 U.S.C. §

841(a)(1); Count 15 possession with intent to distribute/distribution of fentanyl in

violation of 21 U.S.C. § 841(a)(1); and Count 16 possession with intent to

distribute/distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1).

              Davidson was charged in Counts 4, 5, 6, and 8, all possession with intent to

distribute/distribution of controlled substances in violation of 21 U.S.C. §

841(a)(1); and Count 9 possession with intent to distribute a controlled substance

in violation of 21 U.S.C. § 841(a)(1).

              Crowder has filed a “Motion for Pre-Trial Disclosure of Brady Material and

Early Disclosure of Jencks Material”3 joined by Defendants Howard and Davidson,

that necessarily impacts Defendant Askew as well. The motion, now ripe for

disposition, is granted in part and denied in part to the extent discussed below in

this Memorandum Opinion.



                                                            
3
       ECF No. 124.


                                                               - 2 - 
II.           DISCUSSION

              Specifically, Defendant Crowder’s motion requests that the Government turn

over Brady material (implicitly including Giglio material as well) immediately and

Jencks material thirty-days prior to trial. Jencks Act material deals with witness

statements; it is codified in Title 18 of the United States Code at Section 3500(a).

It reads, in pertinent part, that “in any criminal prosecution brought by the United

States, no statement or report in the possession of the United States which was

made by a Government witness or prospective Government witness (other than the

defendant) shall be the subject of subpoena, discovery, or inspection until said

witness has testified on direct examination in the trial of the case.” “The

government has no obligation to produce Jencks material until the witness has

testified.”4

              “The Third Circuit has explicitly held that district courts may not compel

production of Jencks material prior to a witness testifying on direct examination.”5

“The Third Circuit has, however, encouraged the prevailing practice of United

States Attorneys of “delivering Jencks material to defense counsel sufficiently in



                                                            
4
       United States v. Long-Parham, 183 F. Supp. 3d 746, 751 (W.D. Pa. 2016) citing United States
       v. Maury, 695 F.3d 227, 248 (3d Cir.2012).
5
       United States v. Hammonds, No. 1:11-CR-166, 2012 WL 162363, at *1-2 (M.D. Pa. Jan. 19,
       2012) (Conner, J.) see also United States v. Murphy, 569 F.2d 771, 773 (3d Cir.1978); and see
       United States v. Mote, No. 3:07–CR–144, 2010 WL 2404360, at *5 (M.D.Pa. Jun.10, 2010).


                                                               - 3 - 
advance of the conclusion of direct examination to obviate trial interruptions solely

to permit defense counsel to study the disclosures.”6

              I conclude, therefore, that I cannot compel the United States to produce

Jencks material to Defendants prior to the witnesses’ testimony. The Government

has offered to turn over Jencks Act material forty-eight (48) hours prior to each

witness’s testimony. I strongly encourage the Government to turn over Jencks

material at least that early, if not before.

              Brady v. Maryland,7 requires the Government to disclose to the defense all

exculpatory evidence in its actual or constructive possession. This rule of law has

become so well known, that practitioners refer to exculpatory evidence as simply

“Brady material.” The Government violates a defendant’s due process rights if it

does not disclose this material.8 Brady evidence is that which is material, relevant

to guilt or punishment, favorable to the accused, and within the possession (either

actual or constructive) of those acting on behalf of the Government.9 The “Brady




                                                            
6
       Id. citing Murphy, 569 F.2d at 773 n. 5.
7
       373 U.S. 83 (1963).
8
       Id.
9
       Id.


                                                               - 4 - 
doctrine generally is understood as a rule of minimum fairness.”10 “It establishes

a prosecutorial obligation rather than a general rule of pretrial discovery.”11

       “Both Brady and the Jencks Act entrust the Government with deciding which

evidence might be helpful to its opponent.”12 “It is well-settled that the

government’s obligations under Brady require it to disclose actual exculpatory

evidence without undue delay.”13 “A district court has general discretionary

authority to order the pretrial disclosure of Brady impeachment material and that

discretion is to be exercised in a manner which ensures the effective administration

of the criminal justice system.”14 “No denial of due process occurs if Brady

material is disclosed to appellees in time for its effective use at trial.”15

              Accordingly, the Government is directed to produce Brady material to

Defendants on a rolling basis as it becomes available. For Brady material currently

in the Government’s possession, but undisclosed to Defendants, the Government

shall produce it as soon as practicable. For evidence that is not yet in the


                                                            
10
       United States v. Beech, 307 F.R.D. 437, 441 (W.D. Pa. 2015), see also United States v. Higgs,
       713 F.2d 39, 42 (3d Cir.1983), cert. denied, 464 U.S. 1048, 104 S.Ct. 725, 79 L.Ed.2d 185
       (1984).
11
       Beech at 441.
12
       United States v. Whitehead, 165 F. Supp. 3d 281, 283 (E.D. Pa. 2016).
13
       United States v. Johnson, 218 F. Supp. 3d 454, 459 (W.D. Pa. 2016) (internal citations and
       quotations omitted).
14
       Id.
15
       United States v. Higgs, 713 F.2d 39, 44 (3d Cir. 1983).


                                                               - 5 - 
Government’s possession, such Brady material shall be disclosed to Defendants

within twenty days of its unearthing by the Government.16 “To the extent that any

exculpatory materials or statements may contain Giglio or Jencks Act material, the

government may redact such additional information in its disclosures.”17

              Brady material includes impeachment evidence. The United States Supreme

Court held in Giglio v. United States18 that the Government was required to

disclose evidence relating to the credibility of a government witness when that

witness’s credibility was “an important issue in the case.”19 “A defendant’s due

process rights to a fair trial are not violated where the disclosure of Brady

impeachment material occurs in time to be used effectively, subsequent cases by

the Third Circuit have reiterated and encouraged adherence to the long-standing

policy of promoting the early production of all types of Brady material, including

impeachment [] materials.”20 However, the Third Circuit has also made it clear

                                                            
16
       See e.g. United States v. Mariani, 7 F. Supp. 2d 556, 558 (M.D. Pa. 1998) (directing the
       Government to produce Brady material 20 days from the date of the Order, but acknowledging
       that the Government is under no obligation to disclose Jencks Act and Giglio material prior to
       trial); United States v. Charles Musto, No. 3:16CR90, 2016 WL 4158815, at *3 (M.D. Pa. Aug.
       5, 2016) (Munley, J.) (ordering immediate inspection and copying of Brady material); United
       States v. Ralph Musto, No. 3:10-CR-338, 2011 WL 2015223, at *4 (M.D. Pa. May 24, 2011)
       (Caputo, J.) (ordering the prosecution to release any Brady material no later than seven days
       before the commencement of trial.)
17
       United States v. D’Elia, No. 3:CR-06-191, 2007 WL 2458487, at *9 (M.D. Pa. Aug. 24, 2007)
       (Vanaskie, J.).
18
       405 U.S. 150 (1972).
19
       Id. at 155.
20
       Johnson, at 459.


                                                               - 6 - 
that a Defendants “right to a fair trial [is] fully protected if disclosure” of

“information [Defendants] could use on cross-examination to challenge the

credibility of government witnesses” is “disclose[d] the day that the witness

testifies.”21

              Here, the Government has offered to produce Giglio impeachment material

three days prior to trial. “The government is under no obligation to disclose such

material prior to trial,”22 yet “the court has discretionary authority to compel

pretrial disclosure of Giglio material to ensure the effective administration of the

criminal justice system.”23 “Generally, courts find the need for early disclosure is

stronger for exculpatory evidence as compared to impeachment evidence, as

impeachment evidence does not require counsel to be given substantial time in

advance to review.”24

              In sum, “impeachment material falls outside the Third Circuit’s longstanding

tradition of encouraging early disclosure of Brady material that is purely

exculpatory.”25


                                                            
21
       Higgs at 44.
22
       United States v. Mariani, 7 F. Supp. 2d 556, 558 (M.D. Pa. 1998) (Vanaskie, J.).
23
       United States v. Hammonds, No. 1:11-CR-166, 2012 WL 162363, at *1 (M.D. Pa. Jan. 19,
       2012) (Conner, J.) (internal citation and quotation omitted).
24
       United States v. D’Elia, No. 3:CR-06-191, 2007 WL 2458487, at *9 (M.D. Pa. Aug. 24, 2007)
       (Vanaskie, J.) (internal citation and quotation omitted).
25
       Id.


                                                               - 7 - 
              I find that disclosure of Giglio materials at least one week prior to a date-

certain trial in this matter fully protects Defendants rights to a fair trial and

provides defense counsel with sufficient time to effectively utilize the information

disclosed.26

III.          CONCLUSION

              For the reasons delineated above, the pending motion is granted in part and

denied in part. The Government shall produce previously unproduced Brady

material immediately and thereafter on a rolling basis. Giglio material shall be

disclosed one week prior to a date-certain trial. Jencks Act material shall be

produced at the discretion of the Government. To the extent, however, that

Defendant Crowder’s motion asks for disclosures beyond those mandated and

specifically delineated by Rule 16, the Jencks Act, and constitutional requirements,

Defendant’s motion is denied.27


                                                            
26
       See e.g. United States v. Hammonds, No. 1:11-CR-166, 2012 WL 162363, at *1 (M.D. Pa. Jan.
       19, 2012) (Conner, J.) (ordering production of Giglio material seven days prior to trial); United
       States v. Charles Musto, No. 3:16CR90, 2016 WL 4158815, at *3 (M.D. Pa. Aug. 5, 2016)
       (Munley, J.) (ordering production of Giglio material fourteen days before the start of trial.);
       United States v. Ralph Musto, No. 3:10-CR-338, 2011 WL 2015223, at *4 (M.D. Pa. May 24,
       2011) (Caputo, J.) (ordering the prosecution to release any Giglio material no later than seven
       days before the commencement of trial.); United States v. Moyer, 726 F. Supp. 2d 498, 513
       (M.D. Pa. 2010) (Caputo, J.) (ordering production of Giglio material three days prior to trial);
       and United States v. D’Elia, No. 3:CR-06-191, 2007 WL 2458487, at *9 (M.D. Pa. Aug. 24,
       2007) (Vanaskie, J.) (“The government need not disclose Giglio materials, however, until three
       (3) days before trial.”).
27
       See, e.g., United States v. Guerrier, No. 16-CR-CR-33, 2017 WL 477724, at *3 (M.D. Pa. Feb.
       2, 2017) (Caputo, J.).


                                                               - 8 - 
An appropriate Order follows.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge




                                - 9 - 
